Title: From George Washington to John Jay, 28 March 1779
From: Washington, George
To: Jay, John


Sir
Head qrs Middle Brook March 28th 1779.
I do myself the Honor of transmitting to Your Excellency—Two of Rivington’s papers of the 24th and 25th, which I received last night. I fear from the accounts contained in the last of them, though I doubt not but that they are highly coloured, that our people have suffered in the affair, mentioned to have happened in the Southern quarter on the 4th Instant.
Since my Letter of the 26th I have obtained no further advices respecting Sir Henry Clinton and the Vessels gone up the Sound. I have the Honor to be with the most perfect esteem & respect Your Excellency’s Most Obedt servant
Go: Washington
